Case 1:18-cv-22880-JEM Document 39 Entered on FLSD Docket 03/19/2019 Page 1 of 12



                       IN TH E U N IT ED STA TES D ISTRIC T C O U R T
                      FO R TH E SO UTH ERN D ISTR IC T O F FLO RID A

                                 CA SE N O .1:18-cv-22880-JEM

   SHEHA N W IJESIN H A ,individually and on behalf                C LA SS A C TIO N
   ofa11others sim ilarly situated,

      Plaint?                                                JUR Y TR IA L DEM A N D ED

   VS.


   SU SAN B .AN TH ON Y LIST,IN C.,


     Defendant.

      O RD ER PR ELIM IN A RILY A PPR OV IN G CLA SS AC TIO N SETTLEM E NT A ND
                       C ER TIFY IN G TH E SET TLEM EN T C LA SS

         Plaintiff Shehan W ijesinha (kiplaintiff')and Defendant Susan B.Anthony             lnc.
  (ûtDefendant''orCLSBAD')(together,theitparties'')haveagreedtosettlethisActionpursuanttothe
  termsandconditionssetforth in anexecuted SettlementAgreementandRelease('isettlement'').
  The Parties reached the Settlem ent through arm 's-length negotiations. U nder the Settlem ent,

  subjectto the terms and conditions therein and subjectto Coul'
                                                               tapproval,Plaintiff and the
  proposed Settlem ent Class w ill fully, finally,and forever resolve, discharge,and release their

  claim s.

         The Settlem ent has been tiled with the Court,and Plaintiff and Class Counselhave filed

  an Unopposed Motion forPreliminary ApprovalofClassSettlement(tsM otion'')LECF No.321.
  U pon considering the M otion, the Settlem ent and a11 exhibits thereto, the record in these

  proceedings,the representationsand recomm endationsofcounsel,and the requirem entsoflaw,

  theCourttindsthat:(1)thisCourthasjurisdictionoverthesubjectmatterandthePartiestothis
Case 1:18-cv-22880-JEM Document 39 Entered on FLSD Docket 03/19/2019 Page 2 of 12



  Action'
        ,(2) the proposed Settlement Class meets the requirements of FederalRule of Civil
  Procedure 23 and should becertified forsettlementpurposesonly;(3)the personsand entities
  identifiedbelow should beappointedClassRepresentativeandClassCounsel;(4)theSettlement
  is the result ()f inform ed, good-faith, arm 's-length negotiations betw een the Parties and their

  capableandexperiencedcounsel,and isnottheresultofcollusion;(5)theSettlementiswithinthe
  rangeofreasenablenessand should bepreliminarilyapproved'
                                                         ,(6)theproposedNoticeprogram
  and proposed form s ofN otice satisfy FederalRule of C ivilProcedure 23 and constitutionaldue

  process requirem ents, and are reasonably calculated under the circum stances to apprise the

  Settlem ent Class ofthe pendency of the A ction,class certification,the tenus ofthe Settlem ent,

  ClassCounsel'sapplicationforanawardofattorneys'feesandexpenses(ûkFeeApplication'')and
  requestfor a Service A ward for Plaintiff,and their rights to opt-out of the Settlem ent Class or

  objecttotheSettlement,ClassCounsel'sFeeApplication,and/ortherequestforaServiceAward
  forPlaintiff'
              ,(7)goodcauseexiststoscheduleandconductaFinalApprovalHearing,pursuantto
  FederalRuleofCivilProcedure 23(e),to assistthe Courtin determiningwhethertograntFinal
  A pproval of the Settlem ent and enter the Final A pproval O rder, and w hether to grant Class

  Counsel'sFee Application and requesttbra Service Award forPlaintiff'
                                                                     ,and (8)theotherrelated
  m atterspertinentto the Prelim inary Approvalofthe Settlem entshould also be approved.

         Based on the foregoing,IT IS H ERE BY O R DER ED A ND A DJUD G ED asfollow s:

                A s used in this Prelim inary Approval Order,unless otherw ise noted,capitalized

  tennsshallhave the definitions and m eaningsaccorded to them in the Settlem ent.

                The Courthasjurisdiction overthe subjectmatterand Partiesto thisproceeding
  pursuantto28U.S.C.jj1331,1332.
                V enue isproperin this District.
Case 1:18-cv-22880-JEM Document 39 Entered on FLSD Docket 03/19/2019 Page 3 of 12



  ProvisionalClassCertification and A ppointm entofClass Representative and ClassCounsel

                 It is wellestablished that ktgaj class may be certified solely for purposes of
  settlementgifja settlementisreached before a litigated determination ofthe classcertification
  issue.''Borcea v,CarnivalCorp.,238F.R.D.664,671(S.D.Fla.2006)(internalquotationmarks
  omitted).Indecidingwhethertoprovisionallycertifyasettlementclass,aeourtmustconsiderthe
  Esam e factors thatitwould consider in connection with a proposed litigation class - i.e.,a11Rule

  23(a)factorsand atleastonesubsection ofRule23(b)mustbesatisfied- exceptthattheCourt
  (need not consider the m anageability ofa potentialtrial,since the settlem ent,ifapproved,w ould

  l
  obviate the need fora trial.1d ;Amchem Products,Inc.v.Windsor,521U.S.591,620 (1997).
                               .




                The Courtfinds,for settlem entpurposes,thatthe FederalRule ofCivilProcedure

  23 factorsare presentand thatcertification ofthe proposed Settlem entClass isappropriate under

  i
  lkule 23.The Courttherefore provisionally certifies the following Settlem entClass.

         A1lindividualswithintheUnitedStates(i)whoweresentatextmessage(ii)onhis
         orhercellulartelephone(iii)byM udshareorasimilarserviceonbehalfofSusan
         B.AnthonyList,lnc.(iv)betweenJuly9,20l8,throughthedateofthesettlement
         agreem ent.

                Specitically, the Court finds, for settlem ent purposes and conditioned on final

  certification ofthe proposed classand on the entry ofthe FinalA pprovalO rder,thatthe Settlem ent

  C lass satisfies the follow ing factors ofFederalRule ofC ivilProcedure 23:

                        N um erosityl ln the A ction,over 203,486 individuals are m em bers of the

  proposed SettlementClass.TheproposedSettlementClassisthussonumerousthatjoinderofal1
  m em bersisim practicable.
  !
  :
  )           (b)       Commonality:Clgcjommonalityrequirestheplaintifftodemonstratethatthe
  i
  èlassmembersûhavesufferedthesameinjury,'''andtheplaintiffscommon contentionktmustbe
  ofsuch a nature thatitis capable ofclassw ide resolution - w hich m eansthatdeterm ination ofits
Case 1:18-cv-22880-JEM Document 39 Entered on FLSD Docket 03/19/2019 Page 4 of 12



  truth or falsity w illresolve an issue thatiscentralto the validity ofeach one ofthe claim s in one

  Estroke.W al-M àrtStores,lnc.v.Dukes, U.S. ,l31S.Ct.254l,2551(2011)(citation omitted).
  i
  l
  Il-lere, the com m onality requirem ent is satistied.M ultiple questions of law and fact centering on
  i
  iDefendant'sclass-w ide practicesare com m on to the Plaintiffand the Settlem entClass,are alleged
  !
  !

  i
  :
  tohaveinjureda11membersoftheSettlementClassinthesameway,andwouldgeneratecommon
  i
  i             1to the viability ofthe claim s w ere thiscase to proceed to trial.
  1answerscentra
  .




  ë                      Typicality: The Plaintifps claim s are typical of the Settlem ent Class
  @
  because they concern the sam e alleged D efendant'spractices,arise from the sam e legaltheories,
  l
  !
  a
  I
  :
    nd allegethesametypesofharm and entitlementto relief.Rule23(a)(3)isthereforesatisfied.
  I
  '
                                                          '
  vb'eeKornberg v.CarnivalCruiseL/z7p.j
  b                                   -,Inc.,741F.2d 1332,1337 (11th Cir.l984)(typicality
  i
  i                       kl      -    h
  l
  satisfied w here claim s arise from t e sam e eventorpattern orpractice and are based on the sam e
  i
  jegaltheory''l;Murray v.Auslander,244 F.3d 807,811(11th Cir.2001)(named plaintiffsare
  *1
  jypicaloftheclasswherethey S'possessthesameinterestand sufferthesameinjury astheclass
  l
  k
  uembers'').
  !
  i
  4                      Adequacy:Adequacy under Rule 23(a)(4)relates to:(1)whether the
  proposedclassrepresentativeshaveinterestsantagonisticto theclass;and (2)whetherthe
  l
  I
  l
  lroposed classcounselhasthecompetenceto undertakethelitigation atissue.SeeFabricant
  1
  k,.sears Roebuck,2O2 F.R.D.310,3l4 (S.D.Fla.2001).Here,Rule 23(a)(4) is satisfied
  !
  i
  hecause there are no contlictsofinterestbetween the Plaintiffand the Settlem entClass,and
  l
  /
  'laintiffhas retained competentcounselto representhim and the SettlementClass.Class
  i
  i
  Counselregularlyengagein consumerclasslitigation,complex litigation,and otherlitigation
  !
  !
  jimilarto thisAction,and have dedicated substantialresourcesto the prosecution ofthe
  !
  l ction. M oreover, the Plaintiff and Class Counsel have vigorously and com petently
  A
Case 1:18-cv-22880-JEM Document 39 Entered on FLSD Docket 03/19/2019 Page 5 of 12



  represented the SettlementClassin theAction.SeeLyons Georgia-pacsc Corp.Salaried
  I
  b
  EmployeesRel.Plan,221F.3d 1235,l253(11th Cir.2000).
  1
  -

  i             (e)       Predominance and Superiority:Rule 23(b)(3) is satisfied because the
  I
  i                                                                                   -
  common legaland alleged factual issues here predom inate over individualized issues,and
  E
  !
  !
  resolution of the com m on issues for the m em bers of the Settlem ent C lass in a single,
  i

  coordinated proceeding is superiorto thousandsotindividuallaw suitsaddressing the sam e legal
  I
  t
  i
  and factualissues. W ith respecttopredominance,Rule23(b)(3)requiresthat'tgcjommonissues
  d
  i
  i                                                                 ,
  offactand 1aw ...hagvejadirectimpacton everyclassmemberseffortto establish liability
  !
  !
  l
  i
   hatismoresubstantialthantheimpactofindividualizedissuesinresolvingtheclaim orclaims
  i
  of each class m em ber.''Sacred H eartH ealth <%ys.,Inc.v.H um ana M ilitary H ealthcare Servs.,
  !
  1
  !
  !
      nc.,601F.3d 1159,1170(11th Cir.2010)(internalquotationmarksomitted).Here,common
  luestionspresenta signiticantaspectofthe caseand can beresolved foral1membersofthe
  I
  1
  SettlementClassin a single adjudication.ln a liability determination,those common issues
  1
  i
  Would predom inate over any issues thatare unique to individualmembers ofthe Settlem ent
  1
  1

  j
  I
    lass.Moreover,eachmemberoftheSettlementClasshasclaimsthatarisefromthesameor
  j
  !
   imilarallegedSBApracticesaswellasthesamelegaltheories.
  I
  j               TheCoul'tappointsPlaintiffasClassRepresentative.
  I
  l        8      The Courtappoints the following people and firm s as Class Counsel:ScottA .

  l
  i
   delsbergofEdelsbergLaw,p.A..
                              ,AndrewJ.shamisofshamisandGentile,P.A.;ManuelS.
  !
      iraldo ofH iraldo P.A .;and Ignacio J.H iraldo ofIJH Law .
  I
           9.     The CourtrecognizesthatDefendantreserves al1ofitsdefensesand objections
  I
  I
  t
  I
   gainstandrightstoopposeanyrequestforclasscertificationintheeventthattheproposed
  Se
  I
    ttlementdoesnotbecomeFinalforanyreason.Defendantalsoreservesitsdefensestothemerits
  i
  I
  !
  !
  i                                              -5 -
  I
  !
  I
  I
  !
  1
  I
Case 1:18-cv-22880-JEM Document 39 Entered on FLSD Docket 03/19/2019 Page 6 of 12
  i
  l
  :
  i
  1
  IoftheclaimsassertedintheeventtheSettlementdoesnotbecomeFinalforany reason.
  I
  Iprelim inarv ApprovaloftheSettlement
  1                                                         ,
  I         10.    Atthe preliminary approvalstage,the Courts task is to evaluate whetherthe

  Settlement is within the 'erange of reasonablenessa''4 Newberg on Class Actions j 11.26.
  tûspreliminary approvalisappropriatewheretheproposed settlementisthe resultoftheparties'
  I
  1good faith negotiations, there are n() obvious deficiencies and the settlem ent falls w ithin the
  I
  range ofreason.''Smith v.Wm.Wrigley Jr.Co.,2010 W L 2401149,at*2 (S.D.Fla.Jun.l5,
  I
  12010).Settlementnegotiationsthatinvolve arm 'slength,informed bargaining with theaid of
  I
  I

  experienced counsel support a preliminary finding of fairness.See M anualWpr Complex
  I
  1
  Litigation, Third, j 30.42 (W est l995) (t:A presumption of fairness, adequacy, and
  I
  I                                                                 ,
  reasonableness m ay attach to a class settlem ent reached in arm s-length negotiations betw een
  I
  experienced,capablecounselaftermeaningfuldiscovery.'')(internalquotationmarksomitted).
  I
  I         11.    The Court prelim inarily approves the Settlem ent, together w ith all exhibits

  thereto,as fair,reasonable,and adequate.The Court finds thatthe Settlem ent was reached in
  I
  jheabsenceofcollusion,istheproductofinformed,good-faith,arm's-lengthnegotiations
  l
  SetweenthePartiesandtheircapableandexperiencedcounsel.TheCourtfurtherfindsthatthe
  Settlem ent,including the exhibits thereto, is w ithin the range of reasonableness and possible
  '
      udicialapproval,such that:(a)a presumption offairnessisappropriate forthe purposesof
  I                                                              --           j t
  r
  I
   reliminarysettlementapproval'
                               ,and(b)itisappropriatetoeffectuatenotceothesettlement
  jlass,assetforthbelowandintheSettlement,andscheduleaFinalApprovalHearingtoassist
      he Court in determ ining w hetherto grant FinalA pprovalto the Settlem entand enter a Final

       pprovalO rder.

  !
  h
  I




  t
   I
   I
                                                -
                                                    6-

   1
Case 1:18-cv-22880-JEM Document 39 Entered on FLSD Docket 03/19/2019 Page 7 of 12
  I
  i
  i
  I

  A pprovalofClass N otice and the C laim s Process

           12.    The Courtapproves the form and contentofthe Class notices.The Courtfurther

  finds thatthe ClassN otice program described in the Settlem entis the bestpracticable underthe

  circum stances.The C lass N otice program is reasonably calculated under the circum stances to

  inform the Settlem ent Class ofthe pendency ofthe A ction,certification ofa Settlem ent Class,

  the term s of the Settlem ent, Class Counsel's attorney's fees application and the request for

  ServiceAward forPlaintiff,andtheirrightsto opt-outofthe SettlementClassorobjectto the
  Settlem ent.TheC lassnoticesand ClassN otice program constitute sufficientnotice to al1persons

  entitled to notice.The Classnoticesand ClassN otice program satisfy a11applicable requirem ents

  oflaw ,including,but notlim ited to,FederalR ule of CivilProcedure 23 and the Constitutional

  requirem entofDue Process.

           13.    K CC shallserve as the A dm inistrator.

           14.    The A dm inistrator shallim plem entthe ClassN otice program ,as set forth below

  and in the Settlem ent,using the C lassnotices substantially in the form sattached to the Settlem ent

   nd approved by this Prelim inary A pprovalOrder.N otice shallbe provided to the m em bers of

   he Settlem entC lass pursuant to the Class N otice program ,as specified in the Settlem ent and

   pproved by this Prelim inary ApprovalO rder.The C lass N otice program shall include,to the

   xtentnecessary,M ailN otice and Long-Form N otice,as setforth in the Settlem entand below .

           M ailN otice

           l9.    The Adm inistratorshalladm inisterM ailN otice as setforth in the Settlem ent.M ail

      otice shallbe com pleted no laterthan 60 days afterthe entry ofthisorder.

           Settlem entW ebsite

           24.    The A dm inistratorshallestablish a Settlem ent W ebsite as a m eans for Settlem ent



                                                 -   7-
  I

  I
Case 1:18-cv-22880-JEM Document 39 Entered on FLSD Docket 03/19/2019 Page 8 of 12
  !
  I
  ;
  i
  i
  Iclassm em bersto obtain notice of, and inform ation about,the Settlem ent.The Settlem entW ebsite

  shallbeestablished assoon aspracticable follow ing Prelim inary A pproval,butno laterthan before

  com m encem ent of the Class N otice program .The Settlem ent W ebsite shall include an online

  portalto file Claim Form s,hyperlinks to the Settlem ent,the Long-Form N otice,the Prelim inary

  A pprovalO rder,and other such docum ents as Class Counseland counselforD efendantagree to

  include.These documentsshallremain on the SettlementW ebsiteuntilatleastsixty (60)days
  follow ing the Claim D eadline.

            25.    The A dm inistrator is directed to perfbrm a1l substantive responsibilities w ith

  respectto effectuating the ClassN otice program ,assetforth in the Settlem ent.

  FinalApprovalHearingsOpt-outs,and Obiections
            26.    A FinalA pprovalHearing shallbe held before this Courton Septem ber 4.2019 at

  2:00 p-m .to determ ine w hcther to grant Final Approval to the Settlem ent and to enter a Final

  A pprovalO rder,and w hether C lass Counsel's Fee A pplication and request for a Service Aw ard

  forthe ClassRepresentativeshould be granted.Thehearning shallnotexceed two (2)hours.The

  CourtmayadjournorcontinuetheFinalApprovalHearingwithoutfurthernotice.
            27.    A ny person w ithin the Settlem ent Class w ho w ishes to be excluded from the

  Settlem entClassm ay exercisetheirrightto opt-outofthe Settlem entC lass by following the opt-

      utproceduressetfol'
                        th in the Settlem entand in theN oticesatany tim e during the Opt-outPeriod.

       o be valid and tim ely,opt-outrequests m ustbe received by allthose listed in the Long-Form

       otice on orbefore the lastday ofthe O pt-outPeriod,w hich is 30 daysaflertheC lassN otice Date

      lûopt-outDeadline''),andmailedtotheaddressesindicatedintheLongForm Notice.
            28. Any SettlementClassM embermayobjecttotheSettlement,ClassCounsel'sFee
    pplication,ortherequestforaServiceAwardforPlaintiff.Anysuchobjectionsmustbemailed
   I

   1
   I
   I                                              -   8-
   I
   l
   I
   I
Case 1:18-cv-22880-JEM Document 39 Entered on FLSD Docket 03/19/2019 Page 9 of 12
  I
  I
  I
  to the Clerk of the Court,Class Counsel,and SBA 'S Counsel,atthe addresses indicated in the

  Long-Form Notice.For an objection to be considered by the Court,the objection mustbe
  postm arked n() later than 30 days after the Class Notice D ate,as set forth in the N otice.To be

  valid,anobjedionmustincludethefollowinginformation:
         a. the nam e ofthe A ction;

         b. theobjector'sfullname,address,andtelephonenumber;
         c. an explanation ofthebasisupon which the objectorclaimsto bea SettlementClass
             M em ber'
                     ,

         d. a1lgrounds forthe objection,accompanied by any legalsupportforthe objection
             knowntotheobjectororhiscounsel'
                                           ,
         e. the numberoftimesin which theobjectorhasobjected to a classaction settlement
             withinthefiveyearsprecedingthedatethattheobjectorfilestheobjection,thecaption
             ofeachcaseinwhichtheobjectorhasmadesuchanobjection,andacopyofanyorders
             related to orruling upon the objector'spriorsuch objectionsthatwere issued by the
             trialand appellate courtsin each listed case;

         f. theidentity ofallcounselwhorepresenttheobjector,including anyformerorcurrent
             counselwhomaybeentitledtocompensationforanyreasonrelatedtotheobjectionto
             the Settlem entorFee A pplication;

         g. a copy of any orders related to or ruling upon counsel's or the counsel's 1aw firm 's

             priorobjectionsmadeby individualsororganizationsrepresentedbythatwereissued
             by the trialand appellate coul'tsin each listed case in which theobjector'scounsel
             and/or counsel's law tirm have objected to a class action settlement within the
            preceding5yearstheobjector'scounsel;


                                                  -
                                                      9-
Case 1:18-cv-22880-JEM Document 39 Entered on FLSD Docket 03/19/2019 Page 10 of 12

  I
  E
  l
  j        h* anyanda1lagreementsthatrelatetotheobjectionortheprocessofobjecting whether
                  q




               writtenororal betweenobjectororobjector'scounselandanyotherpersonorentity,
                                                                                        '
           i. theidentityofa11counsel('ifany)representingtheobjectorwhowillappearattheFinal
                                           .




               ApprovalH earing;

           j. astatementconfirmingwhethertheobjectorintendstopersonallyappearand/ortestify
               atthe FinalA pprovalH earing;

           k. alistofa1lpersonswhowillbecalledto testifyattheFinalApprovalHearingin support

               oftheobjection;and
           1. theobjector'ssignature(anattorney'ssignatureisnotsuffieient).
   FurtherPapersin SupportofSettlementand Attorney'sFeeApplication

           29.        Plaintiff and Class Counsel shall file their M otion for Final Approval of the

   Settlem ent,Fee Application and request for a Service A ward for Plaintiff,no later than July 2.

   2019,w hich is 105 days afterentry ofthis Prelim inary A pprovalOrder.

           30. Plaintiffand ClassCounselshallt'
                                              iletheirresponsesto timely tiled objectionsto
   he Settlem ent,the Fee A pplication and/orrequesta Service Aw ard forPlaintiffno laterthan Julv

       2019,whichisl5daysaftertheObjedionDeadline.
      ffectofFailure to A rove Settlem ent

           31.        lfthe Settlem entis nottinally approved by the Court,orforany reason the Parties

    ail to obtain a FinalA pproval Order as contem plated in the Settlem ent, or the Settlem ent is

   erm inated pursuantto itsterm s forany reason,then the follow ing shallapply:

                 (a)         A1lorders and findings entered in connection with the Settlementshall
    ecom e nulland void and have no funher force and effect,shallnotbe used orrefen'
                                                                                   ed to forany

    urpose whatsoever,and shallnotbe adm issible ordiscoverable in any otherproceeding'
                                                                                      ,



   I
                                                   -   10 -
Case 1:18-cv-22880-JEM Document 39 Entered on FLSD Docket 03/19/2019 Page 11 of 12
   I
   !
   i
   1
   I              (b)      NothinginthisPreliminaryApprovalOrderis, orm ay be construed as,any

   adm ission orconcession by or againstSBA orPlaintiffon any pointoffactorlaw ;and

                  (c)      Neitherthe Settlementtermsnorany publicly disseminated information
   regarding the Settlem ent,including,w ithoutlim itation,the Class Notice,courtfilings,orders and

   public statem ents,m ay be used as evidence.ln addition,neither the fact of,nor any docum ents

   relating to,eitherParty'swithdrawalfrom the Settlement,any failure ofthe Coul'
                                                                                tto approvethe

   Settlementand/oranyobjectionsorinterventionsmaybeused asevidence.
   Stay/BarofOther Proceedings

            32.     A 1lproceedings in the A ction are stayed untilfurther order ofthe Court,exceptas

   m ay be necessary to im plem entthe term softhe Settlem ent.Pending finaldeterm ination ofwhether

   he Settlem ent should be approved, Plaintiff,a11 persons in the Settlem ent Class, and persons

    urportingto acton theirbehalfareenjoined from commencing orprosecuting (eitherdirectly,
   epresentatively orin any other capacity)againstany of the Released Parties any action or
    roceeding in any court,arbitration forum ortribunalasserting any ofthe R eleased Claim s.

            37. Based on the foregoing,the Courtsetsthe follow ing schedule forthe FinalA pproval

       earing and the actionsw hich m usttake place before and after it:

                 Event                      D ate                         T im eline
    Deadline forCom pletion of      M ay 20,20l9              60 days after entry ofthis
    M ailed N otice                                           Prelim inar A rovalO rder
    Deadline for filing M otion for
    FinalApprovalofthe                                        105 days afterentry ofthis
    Settlem entand Class            July 2,2019               Prelim inary A pprovalO rder
    Counsel'sFee A pplication
    and expenses,and fora
    Service A ward
    D eadline foropting-outofthe                              30 daysafterC lass Notice D ate
    Settlem entand forsubm ission June 19,2019
    ofO b'ections
    DeadlineforResponsesto             July5,2019             l5daysafterObjectionDeadline
    Ob'ections


                                                   -   11 -

   I
   !
Case 1:18-cv-22880-JEM Document 39 Entered on FLSD Docket 03/19/2019 Page 12 of 12
  i
  h
  I
  i
  !
      FinalApprovalH earing          Septem ber4,2019
                                     at2:00 .m .
      Lastday ClassClaim ants m ay                            15 daysafterthe FinalA pproval
      subm ita Claim Form                                     O rder


           D O N E and O RD ER ED in Cham bers in M iam i,Florida,this           day ofM arch,2019.

                                                                          (
                                                          JO SE E.       RTIN EZ
                                                          UN ITED        A TES D ISTR CT JU DG E
                                                                     k


   Copiesfurnished to:
   M agistrateJudge Otazo-Reyes
   A llCounselofRecord




   I
   I




                                               -   12 -


   1
